Citation Nr: 1637405	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the vocal cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to July 1976, with additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before a member of the Board, which was scheduled to take place in August 2016.  He did not attend the hearing, but has requested another hearing be scheduled, because he did not receive the previous notice in time.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for his hearing to be rescheduled.


REMAND

The Veteran has requested a video hearing, which must be scheduled as soon as practicable.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a member of the Board, to be held via videoconferencing equipment, at the earliest opportunity.  Ensure prompt notification to the Veteran and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




